Case 2:20-cv-06562-RBS Document1 Filed 12/31/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN LONDON

677 N. Union Street

Apt. A

Philadelphia, PA 19104
Plaintiff

Vv.

UNUM LIFE INSURANCE

COMPANY OF AMERICA,

2211 Congress Street

Portland, ME 04122 :
Defendant x NO.:

COMPLAINT

NOW COMES, the Plaintiff, Brian London, by and through his Counsel, Pond,
Lehocky, LLP, and hereby complains of the above referenced Defendant, Unum Life
Insurance Company of America, (hereinafter referred to as “UNUM”), as follows:
I. STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy
issued to the Claimant through his Employer, thus it is governed by the Employee
Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

2. Allacts and occurrences material to the instant causes of action occurred
Case 2:20-cv-06562-RBS Document1 Filed 12/31/20 Page 2 of 5

within the jurisdictional boundaries of this Honorable Court.
Ir. FACTS:

3. The Plaintiff, Brian London, is an adult and competent individual
with a physical address of 677 N. Union Street Apt 2, Philadelphia, PA 19104.

4, The Defendant, UNUM, under information and belief, is a business
entity with a principal place of business located at 2211 Congress Street, Portland,
ME 04122.

5  UNUMisa business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

6. Ona date certain, UNUM, issued a policy providing disability
insurance benefits under policy number 373 147 to the Plaintiff through the Plaintiffs
employer.

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8 Atall times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9.  Atall times material and relevant hereto, the Plaintiff performed all
obligations required of him under said contract of insurance.

10. Atall times material and relevant hereto, the Plaintiff was a qualified
Case 2:20-cv-06562-RBS Document1 Filed 12/31/20 Page 3 of 5

participant in the employee benefit plan provided by UNUM to the Plaintiffs
employer through policy number 373147.

11. Ona date certain, the Plaintiff filed an application for long term
disability benefits with UNUM.

12. By correspondence , UNUM notified the Plaintiff that his claim was
denied as they found that he was capable of performing his regular occupation.

13. The Plaintiff retained counsel and filed an administrative appeal of the
denial and submitted additional medical records and opinions ofhis treating physician
in support of his claim.

16. By correspondence dated July 8, 2020, UNUM denied the
Plaintiff's administrative appeal and informed him of his right to bring a civil action
disputing the adverse benefit decision.

17. UNUM acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiff's claim for disability benefits.

18. The actions of UNUM in denying the Plaintiff's claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. §1001, et seq.

19. The actions of UNUM in denying the Plaintiff's claim for disability
insurance benefits are contrary to the language of the policy in question.

20. The Plaintiff is entitled to disability insurance benefits under the
Case 2:20-cv-06562-RBS Document1 Filed 12/31/20 Page 4of 5

aforementioned policy as he has satisfied through medical evidence that she meets the
definition of disability under the policy of insurance.

21. The Plaintiff is entitled to recover the benefits due to him under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

22. As adirect and proximate result of the actions of UNUM as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

24. Asa direct and proximate result of the actions of UNUM, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from April 10, 2019 to the present and continuing into the
future.

WHEREFORE, the Plaintiff, Brian London, respectfully requests that judgment
be entered against UNUM as follows:

1. Ordering UNUM to pay to the Plaintiff, Brian London, long term
disability insurance benefits from April 10, 2019 to the present and
continuing into the future as provided for in the policy of insurance,

2. Awarding the Plaintiff, Brian London, prejudgment interest on the
award until the date of judgment;

3. Awarding the Plaintiff's attorney’s fees, court costs and other reasonable
Case 2:20-cv-06562-RBS Document1 Filed 12/31/20 Page 5of5

costs incurred for the prosecution of the instant action;

4. Granting such other and further relief as the Court may deem just and

proper.

BY:

RESPECTFULLY SUBMITTED,

VE Mar

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
